Title: From Thomas Jefferson to Philippe de Létombe, 19 March 1801
From: Jefferson, Thomas
To: Létombe (La Tombe), Philippe de



Dear Sir
Washington Mar. 19. 1801.

I was honored last night with your favor of the 15th. by mr Rapin, and owe you a thousand acknolegements for the trouble you are so good as to take, & still to offer with respect to the procuring a cook. I mentioned to Rapin that you had your choice of two. he said he did not know who they were, but he imagined one was of the name of Julien, as he was known to M. Flamand, and he should prefer him to any one that he thought was to be procured in Philadelphia. I only mention this as his opinion, to which you will give as much attention only as your better judgment shall deem proper. I have understood that 20. Dollars a month is what is given for the best French cook: however the Chevalr. d’Yrujo having been so kind as to undertake to get the one which he deemed the best in Philadelphia, I authorised him to go [as] far as 25. Dols. the man was satisfied with the wages as liberal, but his engagements retained him. I should therefore think any one you would approve cheap enough at 20. Dollars, but would go as far as 25. rather than fail. Julien has a wife; but whether she can do any thing in the house Rapin does not know. if she can, I should be willing to make any addition for her services you should deem  reasonable. you see, my dear Sir, what confidence I have in your goodness & friendship when I propose to employ them on such trifles. but we are such helpless creatures that if we did not aid one another, we should be in a dreary situation.—the cook may come at any time he pleases between this & the 15th. of April, only letting me know that I may depend on him. I leave this about the 29th. instant to be absent three weeks. I am sensible of your goodness in the civil things you say of my address. my object is to re-harmonize my countrymen, without abandoning republican principles.—accept assurances of my high consideration and affectionate attachment.

Th: Jefferson

